DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed on 9-16-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. 
Claims 17-24 have been added.
Claims 1-5, 7, 9, and 13-24 are currently pending. 

Response to Arguments
Applicant's arguments filed on 9-16-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Any other arguments are addressed below. 

Regarding the applicant’s arguments on pages 10-11, any instance where the copied claim language in the rejections of the claims did not recite the word “actual” now recite the word “actual” in the instant Office Action. However, as discussed in the Advisory Action filed on 11-20-2020, the movement information disclosed by Yamamoto is directed towards actual movement of the vehicle.
The Examiner asserts that the “current traveling speed” of the vehicle disclosed by Yamamoto in para.[0056] is the actual speed of the vehicle. The Applicants’ arguments do not clearly define the Applicant’s interpretation Yamamoto’s “current traveling speed”. In particular, it is unclear if the Applicant is asserting that the “current traveling speed” is a simulated speed. The Examiner asserts that 

Regarding the Applicants arguments on page 11 directed towards the “ratio”, the Examiner assert that the prior art Nakajima is merely relied upon as official notice to show that it was known in the art at the time of the invention that a “ratio” is used to determine the difference between two parameters. As seen in the rejection, Nakajima is clearly not used to reject any other limitations. Specifically, it would have been prima facie obvious for one of ordinary skill in the art to modify Yamamoto to use any well-known mathematical relationship/formula to determine the difference between two parameters, including, but not limited to, a ratio. In particular, based on the finite number of known mathematical relationships that are used to determine a difference between two values, such as the use of ratios, subtraction, and division, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a ratio to determine the difference between two values with a reasonable expectation of success. 

The Applicant’s remaining arguments appear to be directed towards the amendments to the claims, which are addressed in the instant Office Action. Please see the official reasoning below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, and 13-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 14, and 15, the original disclosure as filed does not appear to disclose “a plurality of alternative concatenated maneuver lines” in any capacity. It appears that the above limitations are directed towards new matter. 
The current specification fails to define “a plurality of alternative concatenated maneuver lines” and furthermore fails to demonstrate how to generate “a plurality of alternative concatenated maneuver lines”. The current specification fails to define or identify the “alternative” aspects of concatenated maneuver lines.
Claim 1 defines the invention in functional language by specifying a desired result, such as determining and using the light blocking areas as recited above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results of generating a plurality of alternative concatenated maneuver lines are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 1, 14 and 15 are rejected for similar reasons as set forth in the rejection(s) above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 15, the claim language “a plurality of alternative concatenated maneuver lines” is unclear and renders the claim language ambiguous. 
In particular, the current specification does not disclose “a plurality of alternative concatenated maneuver lines”, therefore, it is unclear what aspects of the concatenated maneuver lines is considered to be “alternative”. It is unclear if an individual maneuver line in a series of concatenated maneuver 
For the purpose of examination only, the examiner has interpreted the above claim language to mean that a maneuver line can be changed to an “alternative” maneuver line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 7, 9, 13-16, and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US Publication No. 2012/0245770) in view of Kumar (US Publication No. 2007/0219680), Rickert (US Patent 3893695), Imai (US Publication No. 2008/0059036), Shiiba (US Publication No. 2005/0187694) and Nakajima (US Patent 6055488).
Regarding claim 1, Yamamoto teaches:
A method for changing a driving strategy (see at least para.[0010-0067]. Yamamoto teaches changing a driving strategy along a travel path),
the method comprising: 
moving a vehicle to a predetermined destination and having it arrive at a predetermined setpoint speed by (see at least para.[0010], Yamamoto teaches calculating a target speed. Also, see at least para.[0051] and  Fig.3-11, the horizontal axis indicates the position while the vertical axis indicates the target speed, wherein the target speed is achieved at specific positions along the route):
obtaining, by at least one processing device, the driving strategy, wherein the driving strategy includes a plurality of alternative concatenated maneuver lines (see at least para.[0051] and  Fig.3-11, Yamamoto teaches a travel plan that anticipates and performs the functions of the recited “driving strategy”, wherein the travel plan includes a plurality of curves that anticipate and perform the functions of the recited “maneuver lines”, wherein changing one or more of the plurality of curves anticipates different “alternative” curves or “maneuver lines”), 
and wherein the maneuver lines and the driving strategy depend on a movement parameter as a function of a distance parameter (see at least para.[0056] and [0059], Yamamoto teaches modification of the travel plan is based on the current travel speed and current position with respect to a destination);
detecting, by the at least one processing device, actual movement information of the vehicle (see at least para.[0056] and [0059], Yamamoto teaches determining the current travel speed. Also, see at least para.[0026], Yamamoto teaches a target speed calculating unit to process information in order to update the travel plan);
comparing, by a comparator, the driving strategy to the actual movement information of the vehicle (see at least para.[0051-0056], Yamamoto teaches the target speed calculating unit compares the current state of the vehicle with the curves of the current travel plan in order to determine whether or not to adjust the travel plan); 
correcting at least one maneuver line of the plurality of maneuver lines based on the comparison between the actual movement information of the vehicle and the driving strategy (see at 
wherein the correction of the at least one maneuver line of the plurality of maneuver lines comprises application of a correction factor that is based on a speed difference derived from actual movement information of the vehicle and a speed difference based on the driving strategy (see at least para.[0053-0056], Yamamoto teaches the travel plan acceleration /deceleration curves are updated based on at least the current speed of the train, wherein the recited “a speed difference derived from actual movement information of the vehicle” is anticipated by subtracting the starting speed of the vehicle, such as a speed of zero,  to an actual current speed of the vehicle, and the “speed difference based on the driving strategy” is anticipated by subtracting the planned starting speed of the vehicle, such as a speed of zero, to a planned current speed of the vehicle, wherein the original disclosure as filed does not disclose what values to use to calculate the respective “speed difference” of the actual vehicle or the drive strategy. Additionally, see at least para.[0056], Yamamoto teaches determining the actual change in speed of the current vehicle speed to adjust the planned acceleration/deceleration curves, “the travel speed of the train B20 reaches the travel speed of the pre-correction travel plan before the end of the simulation”, which anticipates determining the actual acceleration/deceleration of the vehicle in order to change the planned acceleration of the vehicle, wherein the recited “speed difference” is merely directed towards an acceleration/deceleration);
and changing the driving strategy on the basis of the plurality of maneuver lines according to the correction of at least one of the maneuver lines of the plurality of the maneuver lines in response to the actual movement information of the vehicle and once the driving strategy satisfies a predetermined condition (see at least para.[0051-0056], Yamamoto teaches modifying a travel plan by changing one or more curves if  one or more conditions are met, such as the conditions outlined in 
prioritizing a plurality of driving profiles (see at least para.[0048] and [0063], Yamamoto teaches various driving profiles, such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”);
basing the driving strategy on a plurality of prioritized driving profiles (see at least para.[0048] and [0063], Yamamoto teaches making a travel speed guide line based on the various driving profiles,  such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”)
and on information including topographical data (see at least para.[0051], [0057], [0059],  Yamamoto teaches adjusting the travel plan with respect to geographical conditions such as the gradient of the terrain, which anticipates the “topographical data”), 
wherein the predetermined threshold depends on a distance between the vehicle and the predetermined destination (see at least para.[0054-0056]). Wherein Yamamoto teaches adjusting the driving strategy based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan, wherein the current position of the vehicle is with respect to the target stop location, wherein Yamamoto anticipates the above limitations in order to reach the target stop location at the desired time with respect to the desired speed. Therefore, Yamamoto anticipates using the difference between the current speed and the travel speed of the pre-corrected travel plan, and the relative distance between the vehicle and the destination with respect to a threshold in order to determine if the vehicle speed needs to be increased or decreased, for example, in a situation where the vehicle speed should be increased to at least a threshold speed at a certain point along the route in order to reach the destination on time, which anticipates using a “predetermined threshold”),
wherein the driving strategy is changed in relation to the distance parameter  (see at least para.[0056] Yamamoto teaches adjusting the driving strategy based on the reaming time to reach the destination based on the current speed and positon of the vehicle with respect to the destination location, wherein the relative distance between the vehicle and the destination is used to adjust the driving strategy of the vehicle, wherein the relative distance between the vehicle and the destination corresponds to the recited “distance parameter”) and the change comprises at least in part concatenation of at least two different maneuver lines (see at para.[0051-0056] and Fig. 3-6, Yamamoto teaches concatenating different curves with respect to different driving strategies) in relation to the distance parameter to form a composite driving strategy (see at least Fig. 3-6, Yamamoto teaches a connected combination of different driving strategies, which anticipates the recited “composite driving strategy”);
outputting the changed driving strategy to an external vehicle control component to cause the vehicle to arrive at the predetermined destination fixed in space at the predetermined setpoint speed (see at least para.[0026-0028], Yamamoto teaches an Automatic Train Control device control the train based on the travel plan)
wherein the at least two different maneuver lines are associated with different maneuvers of a group of maneuvers, that comprise a coasting maneuver (see at least para.[0056], Yamamoto teaches a coasting maneuver), 
a braking maneuver (see at least para.[0031], [0051], [0053] and [0056], Yamamoto teaches braking to perform a deceleration maneuver), 
an acceleration maneuver (see at least para.[0056] and [0058], Yamamoto teaches an acceleration maneuver)
and a constant speed maneuver (see at least para.[0051], Yamamoto teaches a constant speed maneuver).
weighting the profiles differently compared to one another” and a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver, and a ratio.
However, Kumar teaches weighting the profiles differently compared to one another (see at least para.[0036-0042], Kumar teaches assigning various weighting to different trip objectives, such as fuel consumption and travel time, wherein the trip objectives correspond to the recited “profiles”. Also, see at least para.[0043-0106], Kumar teaches adjusting a travelling plan for a vehicle along a route).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto with the teachings of Kumar to weight profiles differently compared to one another in order to efficiently control a vehicle with respect to trip objectives, as recognized by Kumar in at least para.[0036].
Yamamoto in view of Kumar does not expressly indicate a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver and a ratio. 
However, Rickert teaches a freewheeling maneuver (see at least col 1-10, especially col.1, lines 32-52, col. 2, lines 60-63, col. 9, lines 11-49, col. 10, lines 51-56, and Fig. 3, Rickert teaches a freewheeling maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar with the teachings of Rickert to use a freewheeling maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Rickert in at least the Abstract.
Yamamoto in view of Kumar and Rickert does not expressly indicate an engine-braking maneuver, and an energy recovery maneuver and a ratio. 
However, Imai teaches an engine-braking maneuver (see at least para.[0001-0235], especially para.[0093], [0097], and [0189-0193] and Fig. 4, Imai teaches an engine-braking maneuver). 

Yamamoto in view of Kumar, Rickert, and Imai does not expressly indicate an energy recovery maneuver and a ratio. 
However, Shiiba teaches an energy recovery maneuver (see at least para.[0001-0121], especially para.[0074] and [0120], and Fig. 6, Shiiba teaches a regenerative braking maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, and Imai with the teachings of Shiiba to use a n energy recovering maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Shiiba in at least para.[0074].
Yamamoto in view of Kumar, Rickert, Imai and Shiiba do not expressly indicate using a “ratio”. 
However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art to modify Yamamoto to use any well-known mathematical relationship/formula to determine the difference between two parameters, including, but not limited to, a ratio. In particular, based on the finite number of known mathematical relationships that are used to determine a difference between two values, such as the use of ratios, subtraction, and division, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a ratio to determine the difference between two values with a reasonable expectation of success. 
Also, see at least claim 3 of Nakajima, where Nakajima teaches using a ratio to determine a difference between two parameters. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, Imai and Shiiba with the teachings of 


Regarding claims 3 and 18, Yamamoto teaches the correction of the at least one maneuver line of the plurality of maneuver lines comprises a correction factor that is based on one or more of:
a difference between a speed derived from the actual movement information of the vehicle and a speed based on the driving strategy (see at least para.[0051-0056], Yamamoto teaches adjusting the travel plan with by replacing initial curves (which anticipate the recited “maneuver lines”) with new curves based on the current position and speed of the vehicle).

Regarding claims 4 and 19, Yamamoto teaches the correction of the at least one maneuver line of the plurality of maneuver lines comprises further correcting further correcting at least one maneuver line of the plurality of maneuver lines based on a subsequent actual movement information of the vehicle and a driving strategy that includes the corrected at least one maneuver line of the plurality of maneuver lines (see at least para.[0051-0056], Yamamoto teaches adjusting the travel plan with by replacing initial curves (which anticipate the recited “maneuver lines”) with new curves based on the current position and speed of the vehicle. Since the status of the train with respect to the target stop point is calculated in real-time, Yamamoto anticipates correcting the travel plan based on one or more subsequent movement of the vehicle and adjusting the travel plan as required until the target stop point is reached).

Regarding claims 5 and 20, Yamamoto teaches the predetermined condition between the actual movement information of the vehicle and the driving strategy is fulfilled if a difference between a ratio of a speed derived from the actual movement information of the vehicle and a speed based on the driving strategy exceeds a predetermined speed ratio difference threshold and/or a difference between a speed derived from the actual movement information of the vehicle and a speed based on the driving strategy exceeds a predetermined speed difference threshold (see at least para.[0054-0056]). Wherein Yamamoto teaches adjusting the driving strategy based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan, which anticipates using the difference between the current speed and the travel speed of the pre-corrected travel plan with respect to a “predetermined speed difference threshold”, wherein the system taught by Yamamoto will or will not adjust the travel plan depending on whether the difference between the current speed and the travel speed of the pre-corrected travel plan is or is not exceeded).
Yamamoto does not expressly indicate a “ratio”, however, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art to modify Yamamoto to use any well-known mathematical relationship/formula to determine the difference between two parameters, including, but not limited to, a ratio. In particular, based on the finite number of known mathematical relationships that are used to determine a difference between two values, such as the use of ratios, subtraction, and division, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a ratio to determine the difference between two values with a reasonable expectation of success. 
Also, see at least claim 3 of Nakajima, where Nakajima teaches using a ratio to determine a difference between two parameters. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, Imai and Shiiba with the teachings of Nakajima to use a ratio in order to determine a difference between two parameters, as recognized by Nakajima in at least claim 3. 

Regarding claims 7 and 21, Yamamoto teaches the comparison is continuous (see at least para.[0051-0056], Yamamoto teaches continuously monitoring the speed and distance in real-time and updating the travel plan in real-time, which using a periodic comparison in order to perform the steps in real-time).

Regarding claims 9 and 22, Yamamoto teaches the changing of the driving strategy comprises correcting the driving strategy based on a reverse calculation by determining a changed driving strategy starting from the predetermined destination and the predetermined setpoint speed and ending at  a current position and a current speed of the vehicle (see at least para.[0051-0056], Yamamoto teaches continuously monitoring the speed and distance in real-time and updating the travel plan in real-time with respect to the target stop position, which anticipates the reverse calculation since Yamamoto generates the plan for the entire route beforehand and then updates the entire remainders of the plan with respect to the current speed and positon of the vehicle).

Regarding claim 13, Yamamoto teaches the movement parameter is a speed or an acceleration of the vehicle (see at least para.[0056], Yamamoto teaches determining the current speed of the vehicle).

Regarding claim 14, Yamamoto teaches 
A vehicle control device for a vehicle, comprising one or more processing devices a data link for receiving information about actual movement of the vehicle (see at least para.[0010], Yamamoto teaches calculating a target speed. Also, see at least para.[0051] and  Fig.3-11, the horizontal axis , 
one or more storage devices for storing a driving strategy (see at least para.[0051] and  Fig.3-11, Yamamoto teaches a travel plan that anticipates and performs the functions of the recited “driving strategy”, wherein the travel plan includes a plurality of curves that anticipate and perform the functions of the recited “maneuver lines”. Also, see at least para.[0026-0028], Yamamoto teaches an ATC to control the train which at least anticipates using a storage device to store the plan and the curves),
the driving strategy including a plurality of alternative concatenated maneuver lines (see at least para.[0051] and  Fig.3-11, Yamamoto teaches a travel plan that anticipates and performs the functions of the recited “driving strategy”, wherein the travel plan includes a plurality of curves that anticipate and perform the functions of the recited “maneuver lines”), wherein the maneuver lines and the driving strategy depend on a movement parameter as a function of a distance parameter (see at least para.[0056] and [0059], Yamamoto teaches modification of the travel plan is based on the current travel speed and current position with respect to a target stop positon), 
the one or more storage devices further storing instructions, which when executed by the one or more processing devices control movement of the vehicle to a predetermined destination defined by a distance or time and have it arrive at a predetermined setpoint speed, by a method including the steps of (see at least para.[0051-0056], Yamamoto teachers controlling the speed of the train at various points along a route in order to reach a target stop position):
comparing, the driving strategy to the actual movement information of the vehicle (see at least para.[0051-0056], Yamamoto teaches the target speed calculating unit compares the current state of the vehicle with the curves of the current travel plan in order to determine whether or not to adjust the travel plan); 
correcting at least one maneuver line of the plurality of maneuver lines based on the comparison between the actual movement information of the vehicle and the driving strategy (see at least para.[0051-0056], Yamamoto teaches the target speed calculating unit compares the current state of the vehicle with the curves of the current travel plan and changes specific curves based on the one roe more conditions, such as the conditions of equation (1) in para.[0051]), 
wherein the correction of the at least one maneuver line of the plurality of maneuver lines comprises application of a correction factor that is based on a speed difference derived from actual movement information of the vehicle and a speed difference based on the driving strategy (see at least para.[0053-0056], Yamamoto teaches the travel plan acceleration /deceleration curves are updated based on at least the current speed of the train, wherein the recited “a speed difference derived from actual movement information of the vehicle” is anticipated by subtracting the starting speed of the vehicle, such as a speed of zero, to an actual current speed of the vehicle, and the “speed difference based on the driving strategy” is anticipated by subtracting the planned starting speed of the vehicle, such as a speed of zero,  to a planned current speed of the vehicle, wherein the original disclosure as filed does not disclose what values to use to calculate the respective “speed difference” of the actual vehicle or the drive strategy. Additionally, see at least para.[0056], Yamamoto teaches determining the actual change in speed of the current vehicle speed to adjust the acceleration/deceleration curves, “the travel speed of the train B20 reaches the travel speed of the pre-correction travel plan before the end of the simulation”, which anticipates determining the actual acceleration/deceleration of the vehicle, wherein the recited “speed difference” is merely directed towards an acceleration/deceleration);
changing the driving strategy on the basis of the plurality of maneuver lines according to the correction of at least one of the maneuver lines of the plurality of the maneuver lines in response to the actual movement information of the vehicle and once the driving strategy satisfies a predetermined condition (see at least para.[0051-0056], Yamamoto teaches modifying a travel plan by changing one or more curves if  one or more conditions are met, such as the conditions outlined in equation (1) in para.[0054] or based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan seen in para.[0056]or based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan seen in para.[0056])
prioritizing a plurality of driving profiles (see at least para.[0048] and [0063], Yamamoto teaches various driving profiles, such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”);
basing the driving strategy on a plurality of prioritized driving profiles (see at least para.[0048] and [0063], Yamamoto teaches making a travel speed guide line based on the various driving profiles,  such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”) and on information including topographical data (see at least para.[0051], [0057], [0059],  Yamamoto teaches adjusting the travel plan with respect to geographical conditions such as the gradient of the terrain, which anticipates the “topographical data”), 
wherein the predetermined threshold depends on a distance between the vehicle and the predetermined destination (see at least para.[0054-0056]). Wherein Yamamoto teaches adjusting the driving strategy based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan, wherein the current position of the vehicle is with respect to the target stop location, wherein Yamamoto anticipates the above limitations in order to reach the target stop location at the desired time with respect to the desired speed. Therefore, Yamamoto anticipates using the difference between the current speed and the travel speed of the pre-corrected travel plan, and the relative distance between the vehicle and the destination with respect to a threshold in order to determine if the vehicle speed needs to be increased or decreased, for example, in a situation where the vehicle speed should be increased to at least a threshold speed at a certain point along the route in order to wherein the driving strategy is changed in relation to the distance parameter  (see at least para.[0056] Yamamoto teaches adjusting the driving strategy based on the reaming time to reach the destination based on the current speed and positon of the vehicle with respect to the destination location, wherein the relative distance between the vehicle and the destination is used to adjust the driving strategy of the vehicle, wherein the relative distance between the vehicle and the destination corresponds to the recited “distance parameter”) and the change comprises at least in part concatenation of at least two different maneuver lines (see at para.[0051-0056] and Fig. 3-6, Yamamoto teaches concatenating different curves with respect to different driving strategies) in relation to the distance parameter to form a composite driving strategy (see at least Fig. 3-6, Yamamoto teaches a connected combination of different driving strategies, which anticipates the recited “composite driving strategy”);
and outputting the changed driving strategy to an external vehicle control component to cause the vehicle to arrive at the predetermined destination at the predetermined setpoint speed (see at least para.[0026-0028], Yamamoto teaches an Automatic Train Control device control the train based on the travel plan), 
wherein the at least two different maneuver lines are associated with different maneuvers of a group of maneuvers, that comprise a coasting maneuver (see at least para.[0056], Yamamoto teaches a coasting maneuver), 
a braking maneuver (see at least para.[0031], [0051], [0053] and [0056], Yamamoto teaches braking to perform a deceleration maneuver), 
an acceleration maneuver (see at least para.[0056] and [0058], Yamamoto teaches an acceleration maneuver)
and a constant speed maneuver (see at least para.[0051], Yamamoto teaches a constant speed maneuver).
weighting the profiles differently compared to one another” and a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver.
However, Kumar teaches weighting the profiles differently compared to one another (see at least para.[0036-0042], Kumar teaches assigning various weighting to different trip objectives, such as fuel consumption and travel time, wherein the trip objectives correspond to the recited “profiles”. Also, see at least para.[0043-0106], Kumar teaches adjusting a travelling plan for a vehicle along a route).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto with the teachings of Kumar to weight profiles differently compared to one another in order to efficiently control a vehicle with respect to trip objectives, as recognized by Kumar in at least para.[0036].
Yamamoto in view of Kumar does not expressly indicate a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver. 
However, Rickert teaches a freewheeling maneuver (see at least col 1-10, especially col.1, lines 32-52, col. 2, lines 60-63, col. 9, lines 11-49, col. 10, lines 51-56, and Fig. 3, Rickert teaches a freewheeling maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar with the teachings of Rickert to use a freewheeling maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Rickert in at least the Abstract.
Yamamoto in view of Kumar and Rickert does not expressly indicate an engine-braking maneuver, and an energy recovery maneuver. 
However, Imai teaches an engine-braking maneuver (see at least para.[0001-0235], especially para.[0093], [0097], and [0189-0193] and Fig. 4, Imai teaches an engine-braking maneuver). 

Yamamoto in view of Kumar, Rickert, and Imai does not expressly indicate an energy recovery maneuver. 
However, Shiiba teaches an energy recovery maneuver (see at least para.[0001-0121], especially para.[0074] and [0120], and Fig. 6, Shiiba teaches a regenerative braking maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, and Imai with the teachings of Shiiba to use a n energy recovering maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Shiiba in at least para.[0074].
Yamamoto in view of Kumar, Rickert, Imai and Shiiba do not expressly indicate using a “ratio”. 
However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art to modify Yamamoto to use any well-known mathematical relationship/formula to determine the difference between two parameters, including, but not limited to, a ratio. In particular, based on the finite number of known mathematical relationships that are used to determine a difference between two values, such as the use of ratios, subtraction, and division, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a ratio to determine the difference between two values with a reasonable expectation of success. 
Also, see at least claim 3 of Nakajima, where Nakajima teaches using a ratio to determine a difference between two parameters. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, Imai and Shiiba with the teachings of 

Regarding claim 15, Yamamoto teaches A non-transitory computer-readable medium on which is stored computer code, which when executed on one or more processors causes a computer system to perform a method for changing a driving strategy to move a vehicle to a predetermined destination fixed in space defined by a distance or time and have it arrive at a predetermined setpoint speed (see at least para.[0010], Yamamoto teaches calculating a target speed. Also, see at least para.[0051] and  Fig.3-11, the horizontal axis indicates the position while the vertical axis indicates the target speed, wherein the target speed is achieved at specific positions along the route), the method comprising: 
obtaining, by at least one processing device, the driving strategy, wherein the driving strategy includes a plurality of alternative concatenated maneuver lines (see at least para.[0051] and  Fig.3-11, Yamamoto teaches a travel plan that anticipates and performs the functions of the recited “driving strategy”, wherein the travel plan includes a plurality of curves that anticipate and perform the functions of the recited “maneuver lines”), 
and wherein the maneuver lines and the driving strategy depend on a movement parameter as a function of a distance parameter (see at least para.[0056] and [0059], Yamamoto teaches modification of the travel plan is based on the current travel speed and current position with respect to a destination);
detecting, by the at least one processing device, actual movement information of the vehicle (see at least para.[0056] and [0059], Yamamoto teaches determining the current travel speed. Also, see at least para.[0026], Yamamoto teaches a target speed calculating unit to process movement information in order to update the travel plan);
comparing, by a comparator, the driving strategy to the actual movement information of the vehicle (see at least para.[0051-0056], Yamamoto teaches the target speed calculating unit compares the current state of the vehicle with the curves of the current travel plan in order to determine whether or not to adjust the travel plan); 
correcting at least one maneuver line of the plurality of maneuver lines based on the comparison between the actual movement information of the vehicle and the driving strategy (see at least para.[0051-0056], Yamamoto teaches the target speed calculating unit compares the current state of the vehicle with the curves of the current travel plan and changes specific curves based on the one roe more conditions, such as the conditions of equation (1) in para.[0051])
wherein the correction of the at least one maneuver line of the plurality of maneuver lines comprises application of a correction factor that is based on a speed difference derived from actual movement information of the vehicle and a speed difference based on the driving strategy (see at least para.[0053-0056], Yamamoto teaches the travel plan acceleration /deceleration curves are updated based on at least the current speed of the train, wherein the recited “a speed difference derived from actual movement information of the vehicle” is anticipated by subtracting the starting speed of the vehicle, such as a speed of zero,  to an actual current speed of the vehicle, and the “speed difference based on the driving strategy” is anticipated by subtracting the planned starting speed of the vehicle, such as a speed of zero,  to a planned current speed of the vehicle, wherein the original disclosure as filed does not disclose what values to use to calculate the respective “speed difference” of the actual vehicle or the drive strategy. Additionally, see at least para.[0056], Yamamoto teaches determining the actual change in speed of the current vehicle speed to adjust the acceleration/deceleration curves, “the travel speed of the train B20 reaches the travel speed of the pre-correction travel plan before the end of the simulation”, which anticipates determining the actual ;
changing the driving strategy on the basis of the plurality of maneuver lines according to the correction of at least one of the maneuver lines of the plurality of the maneuver lines in response to the actual movement information of the vehicle and once the driving strategy satisfies a predetermined condition (see at least para.[0051-0056], Yamamoto teaches modifying a travel plan by changing one or more curves if  one or more conditions are met, such as the conditions outlined in equation (1) in para.[0054] or based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan seen in para.[0056]or based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan seen in para.[0056]).
prioritizing a plurality of driving profiles (see at least para.[0048] and [0063], Yamamoto teaches various driving profiles, such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”);
basing the driving strategy on a plurality of prioritized driving profiles (see at least para.[0048] and [0063], Yamamoto teaches making a travel speed guide line based on the various driving profiles,  such as “energy saving”, “enhanced riding comfort” and “as-scheduled travel”)
further basing the driving strategy on information including topographical data (see at least para.[0051], [0057], [0059],  Yamamoto teaches adjusting the travel plan with respect to geographical conditions such as the gradient of the terrain, which anticipates the “topographical data”), 
wherein the predetermined threshold depends on a distance between the vehicle and the predetermined destination (see at least para.[0054-0056]). Wherein Yamamoto teaches adjusting the driving strategy based on the current speed of the vehicle and the travel speed of the pre-corrected travel plan, wherein the current position of the vehicle is with respect to the target stop location, wherein Yamamoto anticipates the above limitations in order to reach the target stop location at the 
wherein the driving strategy is changed in relation to the distance parameter  (see at least para.[0056] Yamamoto teaches adjusting the driving strategy based on the reaming time to reach the destination based on the current speed and positon of the vehicle with respect to the destination location, wherein the relative distance between the vehicle and the destination is used to adjust the driving strategy of the vehicle, wherein the relative distance between the vehicle and the destination corresponds to the recited “distance parameter”) and the change comprises at least in part concatenation of at least two different maneuver lines (see at para.[0051-0056] and Fig. 3-6, Yamamoto teaches concatenating different curves with respect to different driving strategies) in relation to the distance parameter to form a composite driving strategy (see at least Fig. 3-6, Yamamoto teaches a connected combination of different driving strategies, which anticipates the recited “composite driving strategy”);
outputting the changed driving strategy to an external vehicle control component to cause the vehicle to arrive at the predetermined destination fixed in space at the predetermined setpoint speed (see at least para.[0026-0028], Yamamoto teaches an Automatic Train Control device control the train based on the travel plan).
wherein the at least two different maneuver lines are associated with different maneuvers of a group of maneuvers that comprise a coasting maneuver (see at least para.[0056], Yamamoto teaches a coasting maneuver), 
a braking maneuver (see at least para.[0031], [0051], [0053] and [0056], Yamamoto teaches braking to perform a deceleration maneuver), 
an acceleration maneuver (see at least para.[0056] and [0058], Yamamoto teaches an acceleration maneuver)
and a constant speed maneuver (see at least para.[0051], Yamamoto teaches a constant speed maneuver).
Yamamoto does not expressly indicate “weighting the profiles differently compared to one another” and a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver.
However, Kumar teaches weighting the profiles differently compared to one another (see at least para.[0036-0042], Kumar teaches assigning various weighting to different trip objectives, such as fuel consumption and travel time, wherein the trip objectives correspond to the recited “profiles”. Also, see at least para.[0043-0106], Kumar teaches adjusting a travelling plan for a vehicle along a route).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto with the teachings of Kumar to weight profiles differently compared to one another in order to efficiently control a vehicle with respect to trip objectives, as recognized by Kumar in at least para.[0036].
Yamamoto in view of Kumar does not expressly indicate a freewheeling maneuver, an engine-braking maneuver, and an energy recovery maneuver. 
However, Rickert teaches a freewheeling maneuver (see at least col 1-10, especially col.1, lines 32-52, col. 2, lines 60-63, col. 9, lines 11-49, col. 10, lines 51-56, and Fig. 3, Rickert teaches a freewheeling maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar with the teachings of Rickert to use a 
Yamamoto in view of Kumar and Rickert does not expressly indicate an engine-braking maneuver, and an energy recovery maneuver. 
However, Imai teaches an engine-braking maneuver (see at least para.[0001-0235], especially para.[0093], [0097], and [0189-0193] and Fig. 4, Imai teaches an engine-braking maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar and Rickert with the teachings of Imai to use a freewheeling maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Imai in at least para.[0093] and [0097].
Yamamoto in view of Kumar, Rickert, and Imai does not expressly indicate an energy recovery maneuver. 
However, Shiiba teaches an energy recovery maneuver (see at least para.[0001-0121], especially para.[0074] and [0120], and Fig. 6, Shiiba teaches a regenerative braking maneuver). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, and Imai with the teachings of Shiiba to use a n energy recovering maneuver in order to effectively control the vehicle to arrive at a target location at a specific speed, as recognized by Shiiba in at least para.[0074].
Yamamoto in view of Kumar, Rickert, Imai and Shiiba do not expressly indicate using a “ratio”. 
However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art to modify Yamamoto to use any well-known mathematical relationship/formula to determine the difference between two parameters, including, but not limited to, a ratio. In particular, based on the finite number of known mathematical relationships that are used to determine a difference between two values, such as the use of ratios, subtraction, and division, it would have been 
Also, see at least claim 3 of Nakajima, where Nakajima teaches using a ratio to determine a difference between two parameters. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, Imai and Shiiba with the teachings of Nakajima to use a ratio in order to determine a difference between two parameters, as recognized by Nakajima in at least claim 3. 

Regarding claims 16 and 24, see at least para.[0051-0056], Yamamoto teaches continuously monitoring the speed and distance in real-time and updating the travel plan in real-time, which anticipates using a periodic comparison in order to perform the steps in real-time.

Regarding claim 23, Yamamoto teaches wherein the movement parameter is a speed or an acceleration of the vehicle (see at least para.[0056] and [0059], Yamamoto teaches modification of the travel plan is based on the current travel speed and current position with respect to a destination in order to adjust the speed and acceleration/deceleration of the vehicle).

Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US Publication No. 2012/0245770) in view of Kumar (US Publication No. 2007/0219680), Rickert (US Patent 3893695), Imai (US Publication No. 2008/0059036), and Shiiba (US Publication No. 2005/0187694) and Nakajima (US Patent 6055488), as applied to claims 1 and 14 above, and further in view of Switkes (US Publication No. 2013/0041576).
Regarding claims 2 and 17, Yamamoto teaches wherein the correction of the at least one maneuver line of the plurality of maneuver lines is based on least one linear, polygonal and/or rational function (see at least Fig. 3-8 and para.[0051-0056], Yamamoto teaches using various curves and straight lines with respect to adjusting the travel plan, wherein the curves anticipate using polygonal and/or rational functions in order to achieve the required curvature, and the straight line portions anticipate using a linear function in order to achieve the required linear aspect). 
Yamamoto in view of Kumar, Rickert, Imai and Shiiba does not expressly use the terminology a linear, polygonal and/or rational function.
However, the Examiner notes that it was well known at the time of the invention to use different types of functions to achieve the same result, wherein it was further well known at the time of the invention to use linear, polygonal and/or rational functions to achieve a desired result. Therefore, it would have been prima facie obvious for one of ordinary skill in the art to substitute a function with any other well-known function that can perform the desired operations, such as substituting the functions taught by Yamamoto with any one of a linear, polygonal and/or rational function “as the basis” to “correct” or change a maneuver line in order to provide a desired driving strategy. See for example, at least the equation and list of possible known functions in para.[0040] of Switkes.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamamoto in view of Kumar, Rickert, Imai, Shiiba and Nakajima with the teachings of Switkes to use any one of a linear, polygonal and/or rational function to change a driving mode of a vehicle in order to achieve the change in real-time, as recognized by Switkes in at least para.[0041]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665